Citation Nr: 0631517	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  04-40 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral 
tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 



ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1958. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In October 2005, the appellant testified 
at a hearing before the undersigned Veterans Law Judge at 
the RO (Travel Board hearing; a copy of the hearing 
transcript is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

This case must be remanded to comply with VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if service 
connection is granted on appeal.  

The duty to assist includes obtaining service medical 
records, verifying in-service stressor(s) and providing a VA 
medical examination or a medical opinion when necessary for 
an adequate determination.  See Duenas v. Principi, 18 Vet. 
App. 512 (2004).  The Board notes that, in the present 
appeal, the veteran's claims file contains a formal finding 
of unavailability of service medical records dated April 
2003.  Nonetheless, the veteran's claims for bilateral 
hearing loss, tinnitus, and PTSD need further VA development 
and assistance.  

Regarding the veteran's claims for bilateral hearing loss 
and tinnitus, he contends that he suffered from acoustic 
trauma as a result of military service, in particular when a 
grenade exploded in close proximity during basic training.  
Personnel records reveal that the veteran served in the 
armor unit as a machine gun operator.  The veteran's Social 
Security Administration records show that his alleged onset 
date for hearing loss to be September 1988.  Private and VA 
Medical Center (VAMC) audiological examination reports show 
that the veteran was diagnosed with bilateral hearing loss 
and tinnitus.  The claims file also reveals that, subsequent 
to service, the veteran worked in a metal shop for 6 months 
and, then, as a railroad engineer for 28 years.  On remand, 
the veteran should be scheduled for an audiological 
examination to clarify the diagnosis of any hearing 
disorders found and to elicit etiological opinions.  The 
examiner should be provided with the veteran's claims file 
and asked to indicate whether the veteran suffers from any 
hearing disorders and, if so, whether it was incurred during 
active service, within one year of discharge, or due to 
post-service employment.  

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2005).

Since the veteran's service-personnel records fails to 
indicate that he engaged in combat with the enemy, his lay 
testimony or statements alone are not enough to establish 
the occurrence of the alleged stressors.  See Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Instead, the record must 
contain service records or other credible evidence, which 
corroborates the stressor(s).  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2005); Gaines v. West, 11 
Vet. App. 353, 357-58 (1998).  The corroboration of every 
detail is not required.  Pentecost v. Principi, 16 Vet. App. 
124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 307 
(1997)).  Such corroborating evidence cannot consist solely 
of after-the-fact medical nexus evidence.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

The veteran has been diagnosed and treated by the Phoenix VA 
medical center (VAMC) for chronic PTSD.  Regarding in-
service stressors, the veteran provided the VA with several 
possible stressors; to include stressful events that 
occurred during his service in a demilitarized zone (DMZ) 
from December 1956 to April or May 1958.  However, only two 
of the claimed stressors contain verifiable details.  On 
remand, the VA should request that the veteran provide 
specific details of the claimed stressful events during 
service, to include dates, places, duty assignments, and 
names and other identifying information concerning the 
individuals involved.  

First, the veteran claims that, during basic training at 
Fort Drum, the service members participated in a war game.  
At one point, Sergeant Cotton ordered the veteran to feed 
ammunition to a machine gun as they moved uphill and other 
service members yelled to get the Sergeant on the ground and 
removed his weapon.  Further, at an October 2005 Travel 
Board hearing, the veteran testified that he served in a DMZ 
for approximately 2 years.  During the summer of 1957, while 
the veteran was stationed in Korea with the 19th infantry, 
24th division, the veteran transported a wounded comrade, who 
had lost his hand, to a Battalion Station.  On route to the 
station, the veteran was stopped by an officer, who 
threatened to shoot the veteran with a rifle if he proceeded 
towards the station.  It appears that the RO has never 
sought confirmation of the veteran's claimed stressors.  On 
remand, the RO should ask the U.S. Army and Joint Services 
Records Research Center (JSRRC) to provide any available 
information, which might corroborate the veteran's alleged 
in-service stressors.  In particular, the RO should attempt 
to verify whether Sergeant Cotton was stationed in Fort Drum 
around September 1955 and if the veteran served in the 
Korean DMZ from December 1956 to April or May 1958.

On remand, if a stressor is verified, the veteran should be 
afforded a VA psychiatric examination, by an examiner who 
has not participated in his treatment, to provide an opinion 
as to whether any psychiatric disorder found on examination 
may be related to service, to include PTSD due to a verified 
stressor.  

For both audiological and psychiatric examinations, the 
Board reminds the veteran that the duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that: 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claims file must include 
documentation that there has been 
compliance with the VA's duties to 
notify and assist a claimant.

2.  After completion of the above, VA 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an audiological 
examination in order to determine the 
nature and etiology of any hearing 
disorders.  The audiologist should take 
a complete history from the veteran and 
review the pertinent evidence in the 
claims file and must indicate in the 
examination reports that such was 
performed.  The audiologist should 
perform any tests or studies deemed 
necessary for an accurate assessment.  
The examination reports should include a 
detailed account of all pathology found 
to be present.  After all relevant 
evidence in the claims file is reviewed, 
the audiologist should offer an opinion 
as to whether the veteran has any 
hearing disorders, to include hearing 
loss and tinnitus and, if so, whether 
such disorder(s) is at least as likely 
as not (50 percent or more probability) 
(1) the result of some incident of 
active service, in particular a grenade 
explosion in close proximity, (2) was 
manifested within one year of service 
discharge, or (3) is due to post-service 
employment.  If the etiology of the 
diagnosed disorder(s) is attributed to 
multiple factors/events, the audiologist 
should specify which symptoms/diagnoses 
are related to which factors/events.  

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
audiologist should state the reason why.
		
3.  Regarding PTSD, the VA should 
request the veteran to provide an 
additional stressor statement containing 
as much details as possible, to include 
dates, places, descriptions of the 
events, his service units in Korea, duty 
assignments, and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events, allow the veteran reasonable 
time to respond, and inform him that 
failure to respond may result in adverse 
action to his claim.  Information 
received should be associated with the 
claims file.
		
4.  The VA should prepare a letter 
asking the U.S. Army and Joint Services 
Records Research Center (JSRRC) to 
provide any available information, which 
might corroborate the veteran's alleged 
in-service stressors.  The veteran 
served on active duty with the U.S. Army 
from September 1955 to September 1958.  
He reported to be in Korea from December 
1956 to April or May 1958, where he was 
stationed with the 19th infantry, 24th 
division.  The veteran claims that 
during a war game at basic training in 
Ft. Drum his superior, Sergeant Cotton, 
attempted to shoot fellow soldiers.  
Moreover, during the summer of 1957, 
while the veteran served in a DMZ in 
Korea, he transported a wounded soldier.  
The VA must provide the JSRRC with 
copies of any of the veteran's service 
personnel records, showing service 
dates, duties, and units of assignment, 
and stressor statements.

5.  After items 1 through 4 are 
completed, the VA should prepare a 
report detailing the nature of any in-
service stressors that was established 
by the record.  If none was verified, 
the report will so state.  This report 
is then to be added to the claims file. 

6.  If a stressor is verified, VA should 
make arrangements with the appropriate 
VA medical facility for the veteran to 
be afforded a psychiatric examination by 
an examiner, who has not previously been 
involved in the veteran's care, in order 
to determine the nature and etiology of 
any psychiatric disorder(s) found, in 
particular PTSD.  The examiner should 
take a complete history from the veteran 
and review the entire claims file and 
must indicate in the examination report 
that such was performed.  All special 
studies or tests including psychological 
testing and evaluations, deemed 
necessary by the examiner are to be 
accomplished.  The psychiatric 
examination report should include a 
detailed account of all pathology found 
to be present and a Global Assessment of 
Functioning score attributable to any 
psychiatric disorder found.  The 
psychiatric examiner should review a 
copy of 38 C.F.R. § 4.125(a) and provide 
explicit responses to the following 
questions:

(a) Does the veteran have a psychiatric 
disorder?

(b) If there is a psychiatric 
disorder(s), the examiner should 
determine the etiology and the nature 
and extent of such disorder(s).  For 
each identified disorder, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
or more probability) that such disorder 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service.

(c) If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor" that caused the 
disorder and the evidence upon which 
that opinion was based to establish the 
existence of the stressor.  The examiner 
should comment explicitly upon whether 
the veteran's alleged stressors were 
results of the veteran's experiences 
during basic training and in the Korean 
DMZ.  If so, the examiner should also 
comment explicitly upon whether there is 
a link between such stressors and the 
current symptoms, if any.  

The examiner should clearly outline the 
rationale for any opinion expressed and 
discuss the etiological opinions.  Note 
that the presence of one diagnosed 
psychiatric disorder does not preclude 
the veteran from also being diagnosed 
with PTSD.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.

7.  After completion of the above, VA 
should readjudicate the appellant's 
claims for entitlement to service 
connection for bilateral hearing loss, 
tinnitus, and PTSD.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case 
is returned to the Board for further 
review.

The purposes of this remand are to comply with due process 
of law and to further develop the veteran's claims.  No 
action by the veteran is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination may result in the 
denial of his claim(s).  38 C.F.R. § 3.655 (2005).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant and his representative have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



